MR. JUSTICE SANNER
delivered tbe opinion of tbe court.
Mandamus to compel tbe respondent, as county clerk of Lewis and Clark county, to file tbe petition of tbe relator as ■ a candidate for tbe Democratic nomination to the office of public administrator of said county and to place his name as such candidate upon tbe official ballot to be used at tbe primary election to be held on April 21, 1916. Tbe theory upon which tbe relief is sought is that in virtue.of .the provisions of tbe laws passed by the initiative at tbe general election of 1912, relating to primary elections, it is required that, in tbe years when a President and Vice-president of tbe United States are to be elected, tbe primary election for all offices—state and county, as well to indicate the presidential -preference, to nominate presidential electors, and to elect delegates to tbe national conventions—shall be held on tbe forty-fifth day before the first Monday of June. As no dispute exists concerning tbe relator’s right to be submitted as such candidate for nomination at such time as may be appropriate, tbe question presented is whether these initiated laws contemplate tbe bolding of one primary or two in presidential years.
*71That these laws are an attempt by the people to enact in this [1] state the general features of the primary law of Oregon cannot be open to doubt, and it must likewise be conceded that the effort to adapt the provisions of that law to the legislative and other conditions of this state has been most unskillfully performed. Some things, however, are obvious. At the time our laws were enacted, the Oregon law consisted of the general primary law relating to nominations for state and county offices as amended by a later enactment relating to presidential electors and delegates to national conventions; the whole, however, constituting one law, the effect of which is to require but one primary election in presidential years. Had it been the intention to so provide in this state, the Oregon law as a whole would doubtless have been enacted in one law. This was not done; instead, the people of this state enacted two laws, one establishing the primary for nominations to state and county offices, to be held on the seventieth day preceding the biennial general elections, the other providing for an election to be held on the forty-fifth day before the first Monday in June in presidential years, for the selection of delegates to national party conventions and for the nomination of presidential electors. It is quite true the latter Act contains the phrase, “the primary nominating election shall be held, etc.”-, but it cannot be supposed that this phrase has reference to any other election than the one therein prescribed. The apparently deliberate separation of the single Oregon law into the two Montana Acts cannot be ignored.
Again, the title to the Act last referred to is significant. While we are not required to hold that a law passed by the people upon the initiative is subject in all respects to the constitutional provisions and restrictions touching the title to Acts passed by the legislative assembly, yet the title may be fairly accepted as a notice to the people of the general contents of a bill presented for their acceptance or rejection, and as some indication of their intent in passing it. Now, the title in question contains no intimation that state and county nominations are involved in the Act, but expressly avows that its purpose is “to *72provide for the expression by the people of the state of their preference for party candidates for President and Vice-president of the United States, the election of delegates to presidential conventions and the nomination of presidential electors.”
The relator invokes the rule which requires us to avoid a construction leading to absurdity or mischief, and asserts that the duplication of primaries is both of these. Whether this is so depends somewhat on the point of view, and we are not prepared to say that no sound reason whatever can be assigned for the separation of the two events. These considerations have to do, therefore, not with the construction or validity of the law relating to presidential primaries, but with its wisdom, and of that this court is not the arbiter. If, as appears here, it was the apparent intention of the people, for reasons satisfactory to themselves, to segregate the primary election for presidential preference from that for state and county offices, we know of no legal obstacle to the accomplishment of that intention. We see nothing in the provisions of the presidential primary law, either within itself or in collation with other statutory provisions, to warrant any other construction, and we are satisfied that the county clerk of Lewis and Clark county is under no legal duty to submit the relator’s candidacy at the primary election in April.
The motion to quash is therefore sustained and the proceeding dismissed.

Dismissed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.